Citation Nr: 1521309	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service and has not been shown to be related to service, nor was an organic disease of the nervous system manifest within one year of separation from active service.  

2.  Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus, as he believes that he developed these disorders due to noise exposures during his service.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the November 2012 VA examination show that the Veteran has hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  In this case, the Veteran was tested in July 1965, upon entrance into service, and the results must be converted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

The Veteran's service records show that the Veteran did not have hearing loss upon entrance into service.  According to a July 1965 hearing examination conducted upon entrance, his pure tone thresholds, in decibels, which have been converted as this exam was prior to November 1967, were as follows:  



500
1000
2000
3000
4000
Right 
5
0
0
5
10
Left 
10
0
0
15
5

The Veteran was again examined prior to separation in August 1968.  Pure tone thresholds, in decibels, were as follows:  


500
1000
2000
3000
4000
Right 
0
0
5

5
Left 
0
0
5

10

At that time, the Veteran denied any medical history of ear trouble or hearing loss.   A Report of Medical History completed and signed by the Veteran in July 1968 states he thought he was in good health and he stated that he never had and did not have ear trouble, hearing loss, or worn hearing aids.  Further, the Veteran was very forthcoming with any medical troubles he had during service as he reported he had hay fever, frequent indigestion and excessive worry, jaundice, arthritic hands, and nervousness to name a few of the ailments he identified at separation.  

The Veteran's separation document (DD Form 214) shows that his service specialty was in artillery.  The Veteran's own statement clarify that he worked in field artillery operations and intelligence.  He received an expert marksman badge.  

In his December 2010 statement in support of his claim, he stated that he was on the firing range for most of his training and he was not given ear protection during his time in service.  He also states that he has suffered for years from a loud pitched whine and ringing in his hears as result of this noise exposure.  

In another statement from April 2011, he stated that he was first aware of the ringing in his ears during and after service, but that it he dismissed because it was temporary in nature.  He stated that he was not diagnosed with tinnitus until 1979.  Unfortunately, the doctor that diagnosed him has since retired and such records are unavailable.  

On the Veteran's substantive appeal (VA Form 9), he stated that he was on the competitive shooting team during service for 14 months.  He states that as a part of the training for his team he fired a minimum of 500 rounds of pistol ammunition per day for practice.  
In September 2009, the Veteran's VA treatment notes reveal complaints of decreased hearing bilaterally and tinnitus that began "years ago".  He told the audiologist at this consult that he had noise exposure in the military and occupational noise exposure working in an automobile manufacturing plant with no hearing protection.  Prior to this time, the Veteran had no complaints of hearing loss and no prior hearing examinations were available for comparison.  At the examination the Veteran was diagnosed with bilateral ear hearing sensitivity within-normal limits to profound precipitous sensorineural loss.  Tinnitus was not diagnosed during this examination.  

In February 2011, the Veteran underwent a VA examination for his bilateral hearing loss and tinnitus.  The examiner concluded that no hearing loss or tinnitus was mentioned in the service medical records, and audiometric testing during service revealed normal hearing sensitivity upon enlistment and discharge, as well as no audiometric threshold shifts.  The examiner stated that research indicates that tinnitus is most always related to said hearing loss, but the Veteran entered service with a moderate high frequency loss in the right hear at 6000 hertz and normal thresholds at all other tested frequency ranges.  Therefore, in the examiner's opinion, any additional hearing loss that occurred happened post service and due to another etiology other than his noise exposure in service.  The examiner went on to state that additional noise exposures without hearing protection, such as the power tools that the Veteran admitted to using, can cause hearing loss as well as tinnitus over prolonged use.  Therefore, it was in the examiners opinion that the Veteran's hearing loss and tinnitus are both less likely as not caused by or a result of in-service acoustic trauma to noise exposure.  

Based upon the statements in the Veteran's VA-Form 9, the Veteran's examination was sent back to a VA examiner for an addendum opinion.  Specifically, the Veteran complained that not enough attention was given to his competitive shooter training.  Further, the Veteran stated that even though he worked in an automobile manufacturing plant, he worked as an administrator and not on the factory floor.  The Veteran also stated that he does not believe that his hearing loss could be attributed to flying because he only logged 200 hours.  He also states that he did not undergo an audiological examination at separation.  
The addendum opinion did not change the examiners opinion or rationale.  The examiner states that the Veteran's hearing did not change significantly during military service.  The IOM study cited NOE et al works' (2002) comparing hearing thresholds among veterans and nonveterans from the Beaver Dam Wisconsin cohort.  One of the findings was that mean hearing thresholds for the groups (veterans and nonveterans) "were similar at all measured frequencies from 500 Hz to 8000 Hz."  In other words, prior military service as such is not associated with an increased risk of hearing loss in a population of older adults.  The examiner also supported his opinion by stating, "research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset not is it progressive or cumulative.  It usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent.  Otalaryngolygy, vol. II, 3rd ed., Paparella and Shumrick, WB Saunders Co., 1991, p. 1639.  See also 2005 finding from the Institute of Medicine's Landmark study: Noise and Military Service; NOISE MANUAL, (Fifth ed., edited by Berger et al., AIHA Press 2000, p. 459).  

The examiner also stated that tinnitus can be related to auditory dysfunction and noise exposure; however, the Veteran had no documented hearing loss at discharge.  According the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced hearing loss, scientific research indicates that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  There is no research evidence that supports a claim of delayed -onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure according to personnel email contact with Pawel J. Jastreboff, Ph.D., Sc. D., M.B.A., Professor, Department of Otolaryngology, Emory University School of Medicine and contributing author of the book Tinnitus: Theory and Management, ed. J.B. Snow, Jr. BC Decker, Hamilton, London, 2004.  

To support his claim for service connection the Veteran provided a private opinion from Dr. M. P., dated May 2014.  Dr. M.P. states that the due the Veteran's noise exposure in service it is more likely than not that this noise exposure contributed to his current hearing loss and tinnitus.  She based this opinion on the rationale that noise exposure causes structural changes in cochlear sensory cells, and their supporting cells, which, in turn, compromises cochlear function.  It is known that that these changes cause both temporary and permanent auditory threshold shifts and ultimately result in permanent and progressive sensorineural hearing loss and tinnitus.  

Although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the Veteran's active service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post-service upon a showing of a nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claims of entitlement to service connection for sensorineural hearing loss and tinnitus.  Neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken in active service were normal, and the Veteran denied having any history of ear trouble or hearing loss during that time period.  Therefore, while currently diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.  A diagnosis of sensorineural hearing loss is first noted in September 2009, which is more than 41 years following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there are four opinions of record that address whether the Veteran's hearing loss and tinnitus are related to his service.  The relevant opinions are those of the Veteran, the February 2011 VA examiner, the August 2013 VA examiner and the May 2014 private opinion.  For the reasons stated below, the Board finds that the opinion of the VA examiner is more probative than that of the Veteran and the private opinion.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

At the outset, the Board finds the statements made by the Veteran in regards to his separation examination are inaccurate.  There is evidence of a hearing examination conducted at separation and the findings of the audiometric examination were recorded and are different than the findings noted at entrance.  Thus, it is unlikely an examiner just made up numbers without actually performing the test.  The Veteran may not agree with the examiner, but without more, the bare allegations of the Veteran that the physician just "pen whipped" audiometric findings are insufficient to rebut the presumption that the physician performed all testing necessary to accurately measure the Veteran's hearing.  Without evidence that this examination was done incorrectly, the Board accepts this as credible evidence of the Veteran's hearing at separation.  See e.g. Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  The Veteran states he has had tinnitus and hearing loss since service; however, at his September 2009 audiology consult, he does not state that he has tinnitus and hearing loss since this time, he states that the symptoms began some "years ago."  

As noted above, the Veteran has asserted that the VA examiners have misinterpreted his statements and placed too much weight on his post service noise exposure rather than his in service noise exposure.  The Board is unconvinced that two different VA examiners misquoted the Veteran.  The Veteran stated in 2009 that his hearing loss and tinnitus began some years ago.  He also stated at this examination that he worked in an automobile manufacturing plant and wore no hearing protection.  Then, the Veteran stated in his VA-Form 9 that he worked in the plant but only as an administrator.  As such, to the extent that the Veteran asserts that his hearing loss or tinnitus symptoms had their onset in service, the Board finds that these statements are inconsistent with the statements he gave to the VA examiners and contradictory to the contemporaneous evidence of record, when he denied such history at the time of his separation from service.  This document is a signed, sworn statement, completed by the Veteran at the time he separated from service.  It is more probative evidence on the question of whether he was experiencing hearing loss and tinnitus symptoms at that time than statements made more than 41 years later.

Given the Veteran's conflicting statements and his own denials of an ear trouble and hearing loss in service, the Board finds that his statements as they regard the onset of his symptoms are not credible.  As such, while the Veteran is certainly competent to report his history of symptoms, particularly as it regards tinnitus, these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  There is no other evidence to support a finding that the Veteran's symptoms began during service and have been present since that time.

In regards to the private medical opinion provided by the Veteran's audiologist, the Board is giving this opinion less probative value than that of the VA examiners.  The Board finds specifically that the private examiner relies heavily on the Veteran's statements of no noise exposure post service.  However, the Veteran has admitted to the Board and to the VA examiners that he used power tools post service, that he worked in an automobile manufacturing plant post service and that he flew airplanes post service without hearing protection.  The private examiner does not take any of this post service noise exposure under consideration.  Further, the private examiner states that noise exposure cause structural changes in cochlear sensory cells, which is true of both in service and post service noise exposure.  Lastly, the Board finds that the private audiologist's lack of discussion of the Veteran's onset of a hearing disability more than 41 years post service to be evidence against applying greater probative weight to this opinion.  To the extent that the private audiologist relied on the Veteran's statements, which the Board has determined are not credible, in rendering this decision, it has lessened the probative value of this opinion.  

The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The February 2011 VA opinion and the August 2013 VA addendum opinion examiners have provided a valid analysis for the conclusions and opinions given that is consistent with the record.  

The Veteran has no diagnosis or complaints of hearing loss or tinnitus in service.  The Veteran did not have a diagnosis of an organic disease to include hearing loss within one-year post service.  There is no evidence of record of continuity of symptomatology since service.  The Veteran states that he went to see a doctor for tinnitus in 1979, more than 10 years post service, but that doctor has since retired and those records are unavailable.  The Veteran was not diagnosed with hearing loss until more than 41 years post service, after a lifetime of post service noise exposure.  

Thus, the most persuasive opinions on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service are those of the VA examiner and the addendum opinion, which weighs against the claims.

While the Veteran may sincerely believe that this bilateral hearing loss and tinnitus is related to service, the Board finds that the Veteran's nexus opinions are not competent.  While the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here is proffering an opinion as to the cause of his hearing loss and tinnitus.  38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  An opinion as to the cause of his hearing loss and tinnitus a complex medical question requiring interpretation of diagnostic tests and pathology.  In this regard, the Veteran has not provided evidence of medical training reflecting the competence to provide an opinion as to the cause of his hearing loss or tinnitus.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as tinnitus or hearing loss, but not competent to provide evidence of the etiology of such conditions.  Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his service, to include any noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated February 2011, April 2011, and May 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Veteran was provided VA examinations in February 2011 and an addendum opinion provided in August 2013, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a May 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


